DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Apr 15, 2021 has been entered.

Response to Amendment
Claims 12-13 and 16 are pending in this application. Claims 12-13 and 16 have been amended. No claim has been added or cancelled.


Response to Arguments
Applicant’s arguments with respect to claims 12 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

As a complimentary information, Kar Kin Au et al (US 20140254544 A1) teaches: “The grant-free uplink transmission scheme defines a first contention transmission unit (CTU) access region in a time-frequency domain, defines a plurality of CTUs, defines a default CTU mapping scheme by mapping at least some of the plurality of CTUs to the first CTU access region” (par notify UEs 104-114 of information necessary to enable and configure a grant-free transmission scheme” (par 0024),  “A CTU access region is a time-frequency region where contention transmission occurs. The grant-free uplink transmission scheme may define multiple CTU access regions for network 100. The grant-free transmission uplink scheme may be defined by BS 102 via high level signaling” (par 0026), “UE 104 transmits information on the appropriate CTU” (par 0049). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Frenger et al (US20150358983A1, Priority Date: Jan 21, 2013) in view of RONG et al (US 20180199381 A1, Cont PCT/CN2016/098131 Priority Date: Sept 05, 2016), and further in view of LUO et al (US 20180049182 A1, PCT EP2015/055171 Priority Date: Mar 12, 2015), and Pelletier et al (US20170013565A1, Priority Date: Jan 29, 2015).

Regarding claim 12 (Currently Amended), Frenger’983 discloses a terminal apparatus which communicates with a base station apparatus by using a plurality of subcarriers (see, Fig. 6a-6b,  UE served by base station associated with fixed and dynamic parameter values relate to sub-carrier spacing, par 0070), the terminal apparatus comprising: 
reception circuitry (see, Fig. 8, communication unit 802 for downlink communication, par 0079) configured to; 
transmission circuitry (see, Fig. 8, communication unit 802 for uplink communication, par 0079) configured to; and 
control circuitry (see, Fig. 8, control unit 805, par 0082) configured to: 
see, Step 504-505 in Fig. 5a and 503:1:1 in FIG. 5b, UE receives indication from BS the determined parameter such as sub-carrier spacing for the different links and applies it to the communication with BS, par 0058-0059) included in an Orthogonal Frequency Division Multiplexing (OFDM) symbol (see, Fig. 1b and 2-3, An OFDM symbol with a duration of Tu consists of many sub-carriers, par 0002, 0034). 
Frenger’983 discloses all the claim limitations but fails to explicitly teach: 
receive radio resource control (RRC) signaling indicating that contention-based access is supported and including information related to a resource allocation in a unit of a quantity of resource blocks; 
perform a contention-based uplink transmission based on the RRC signaling;
perform transmission power control based on a value of an allowed maximum power reduction (MPR), the allowed MPR being defined based on at least the subcarrier spacing.

However RONG’381 from the same field of endeavor (see, Fig. 1,  wireless communications system 100 including network device 102 and a plurality of terminal devices, par 0195) discloses: 
receive radio resource control (RRC) signaling indicating that contention-based access is supported (see, acknowledgement to the resource request information to request the grant-free transmission resource from the network device, par 0237 and 0239. Noted, acknowledge to grant-free transmission request is equavalent to contention-based access supported) and including information related to a resource allocation in a unit of a quantity of resource blocks (see, fig. 4 S430-S440, network device sends acknowledgement to resource request information (which requesting the grant-free transmission resource), and sends resource indication information such as sub-band location to indicate a grant-free transmission resource through RRC, par 0033, 0035, 0237, 0239-0240 and 0242); 
perform a contention-based uplink transmission based on the RRC signaling (see, terminal device sends service data to the network device by uplink grant-free transmission using grant-free resource configured by RRC, par 0240 and 0242);
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal apparatus as taught by RONG’381 into that of Frenger’983. The motivation would have been to obtain the grant-free transmission resource from the network device by using the third step in the random access procedure (par 0233).
The combination of Frenger’983 and RONG’381 discloses all the claim limitations but fails to explicitly teach: 
perform transmission power control based on a value of an allowed maximum power reduction (MPR), the allowed MPR being defined based on at least the subcarrier spacing.

However LUO’182 from the same field of endeavor (see, Fig. 2-3,  communication device 200 communicates with network entity 100 in communication system 300 by using multi-carrier communication signal comprising a plurality of sub-carriers over the communication network 301, par 0067, 0069-0070) discloses: perform transmission power control based on back-off value, the allowed back-off value being defined based on at least the subcarrier spacing (see, communication device 200 perform open loop power control based on sub-carrier frequency spacing by adjusting a back-off of a transmission power for uplink communications, par 0131. Noted: back-off value adjusted according to sub-carrier spacing, therefore back-off value is defined based on at least the subcarrier spacing).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal apparatus as taught by LUO’182 into that of Frenger’983 par 0125).

The combination of Frenger’983, RONG’381 and LUO’182 discloses all the claim limitations but fails to explicitly teach: MPR is equal to back-off of a transmission power.
However Pelletier’565 from the same field of endeavor (see, Fig. 1A,  communications system 100 including a plurality of WTRU serviced by base stations, network and network elements, par 0029) discloses: MPR is equal to back-off of a transmission power (see, WTRU determines transmission power allocation that requires the least backoff e.g. MPR applied, par 0458).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal apparatus as taught by Pelletier’565 into that of Frenger’983 modified by RONG’381 and LUO’182. The motivation would have been to allocate uplink transmission power according to the order of priority (par 0458).

Regarding claim 16 (Currently Amended), Frenger’983 discloses a communication method for a terminal apparatus which communicates with a base station apparatus by using a plurality of subcarriers (see, method performed by a UE served by base station associated with fixed and dynamic parameter values relate to sub-carrier spacing, par 0070), the communication method comprising: 
setting a subcarrier spacing between the plurality of subcarriers (see, Step 504-505 in Fig. 5a and 503:1:1 in FIG. 5b, UE receives indication from BS the determined parameter such as sub-carrier spacing for the different links and applies it to the communication with BS, par 0058-0059) included in an Orthogonal Frequency Division see, Fig. 1b and 2-3, An OFDM symbol with a duration of Tu consists of many sub-carriers, par 0002, 0034). Page 2 of 8Response to Advisory Action dated March 30, 2021 Appl. No.: 16/473,760 Attorney Docket No.: US77746 
Frenger’983 discloses all the claim limitations but fails to explicitly teach: 
receiving radio resource control (RRC) signaling indicating that contention-based access is supported and including information related to a resource allocation in a unit of a quantity of resource blocks; 
performing a contention-based uplink transmission based on the RRC signaling; 
performing transmission power control based on a value of an allowed maximum power reduction (MPR), the allowed MPR being defined based on at least the subcarrier spacing.

However RONG’381 from the same field of endeavor (see, Fig. 1,  wireless communications system 100 including network device 102 and a plurality of terminal devices, par 0195) discloses: 
receiving radio resource control (RRC) signaling indicating that contention-based access is supported (see, acknowledgement to the resource request information to request the grant-free transmission resource from the network device, par 0237 and 0239. Noted, acknowledge to grant-free transmission request is equavalent to contention-based access supported) and including information related to a resource allocation in a unit of a quantity of resource blocks (see, fig. 4 S430-S440, network device sends acknowledgement to resource request information (which requesting the grant-free transmission resource), and sends resource indication information such as sub-band location to indicate a grant-free transmission resource through RRC, par 0033, 0035, 0237, 0239-0240 and 0242); 
performing a contention-based uplink transmission based on the RRC signaling (see, terminal device sends service data to the network device by uplink grant-free transmission using grant-free resource configured by RRC, par 0240 and 0242);
par 0233).
The combination of Frenger’983 and RONG’381 discloses all the claim limitations but fails to explicitly teach: 
performing transmission power control based on a value of an allowed maximum power reduction (MPR), the allowed MPR being defined based on at least the subcarrier spacing

However LUO’182 from the same field of endeavor (see, Fig. 2-3,  communication device 200 communicates with network entity 100 in communication system 300 by using multi-carrier communication signal comprising a plurality of sub-carriers over the communication network 301, par 0067, 0069-0070) discloses: performing transmission power control based on back-off value, the allowed back-off value being defined based on at least the subcarrier spacing (see, communication device 200 perform open loop power control based on sub-carrier frequency spacing by adjusting a back-off of a transmission power for uplink communications, par 0131. Noted: back-off value adjusted according to sub-carrier spacing, therefore back-off value is defined based on at least the subcarrier spacing).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by LUO’182 into that of Frenger’983 modified by RONG’381. The motivation would have been to adapt the peak-to-average power ratio with the allocation scheme (par 0125).


However Pelletier’565 from the same field of endeavor (see, Fig. 1A,  communications system 100 including a plurality of WTRU serviced by base stations, network and network elements, par 0029) discloses: MPR is equal to back-off of a transmission power (see, WTRU determines transmission power allocation that requires the least backoff e.g. MPR applied, par 0458).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Pelletier’565 into that of Frenger’983 modified by RONG’381 and LUO’182. The motivation would have been to allocate uplink transmission power according to the order of priority (par 0458).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Frenger’983 in view of RONG’381, and further in view of LUO’182 and Pelletier’565 as applied to claim 12 above, and further in view of Rajagopal et al (US 20170111930 A1, Priority Date: Oct 3, 2016).

Regarding claim 13 (Currently Amended), Frenger’983 discloses the terminal apparatus according to claim 12 (see, Fig. 6a-6b,  UE served by base station associated with fixed and dynamic parameter values relate to sub-carrier spacing, par 0070), wherein the control circuitry (see, Fig. 8, control unit 805, par 0082) is further configured to.
The combination of Frenger’983, RONG’381, LUO’182 and Pelletier’565 discloses all the claim limitations but fails to explicitly teach: wherein the RRC signaling further indicates the subcarrier spacing and set the subcarrier spacing based on the RRC signaling.


see, fig. 1, wireless network 100 includes a plurality of eNBs provide different kind of service to a plurality of UE, par 0047-0048) discloses: wherein the RRC signaling further indicates the subcarrier spacing and set the subcarrier spacing based on the RRC signaling (see, UE could adjust and configure sub-carrier spacing according to UE-specific radio resource control ( RRC) signaling message, par 0088 and 0128).
 In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal apparatus as taught by Rajagopal’930 into that of Frenger’983 modified by RONG’381, LUO’182 and Pelletier’565. The motivation would have been to provide low latency transmissions and improve channel estimation for high speed users by varying the sub-carrier spacing (par 0088).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kar Kin Au et al (US 20140254544 A1) discloses: “The grant-free uplink transmission scheme defines a first contention transmission unit (CTU) access region in a time-frequency domain, defines a plurality of CTUs, defines a default CTU mapping scheme by mapping at least some of the plurality of CTUs to the first CTU access region” (par 0005), “BS 102 also uses high-level mechanisms (e.g., a broadcast channel or a slow signaling channel) to notify UEs 104-114 of information necessary to enable and configure a grant-free transmission scheme” (par 0024),  “A CTU access region is a time-frequency region where contention transmission occurs. The grant-free uplink transmission scheme may define multiple CTU access regions for network 100. The grant-free transmission uplink scheme may be defined by 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473